


AMENDMENT NO. 1 TO
ADVISORY SERVICES AGREEMENT


AMENDMENT NO. 1 TO ADVISORY SERVICES AGREEMENT, effective as of January 1, 2005,
by and between BERKSHIRE INCOME REALTY, INC., a Maryland corporation (the
“Company”), and BERKSHIRE PROPERTY ADVISORS, L.L.C., a Delaware limited
liability company (the “Advisor”).


W I T N E S S E T H:


WHEREAS, the Company and the Advisor entered into that certain Advisory Services
Agreement dated as of January 9, 2003 (the “Advisory Agreement”); and


WHEREAS, the parties are desirous of amending certain provisions of the Advisory
Agreement, all upon the terms and conditions hereinafter set forth;


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:


1. Section 9(a) of the Advisory Agreement shall be and hereby is amended by
revising the third sentence thereof to read as follows:


Notwithstanding the foregoing, there shall be no asset management fee payable
with respect to the Interests acquired by the Company pursuant to the Exchange,
and in no event shall the asset management fee payable during any calendar year
exceed the sum of $1,600,000.00.


Except as specifically set forth herein, the Advisory Agreement remains in full
force and effect without modification, and the parties hereto hereby ratify and
affirm the Advisory Agreement.


IN WITNESS WHEREOF, the parties have executed this Amendment, to take effective
as of the 1st day of January, 2005, as a sealed instrument.


BERKSHIRE INCOME REALTY, INC.
BERKSHIRE PROPERTY ADVISORS, L.L.C.





By:_/s/ David C. Quade______________
By:_/s/ Douglas Krupp________________

David C. Quade            Douglas Krupp
President            Chairman            






